July 11, 2012 VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Re:Incapital Trust Products LLC Registration Statement on Form S-3 (File No. 333-178604) (the “RegistrationStatement”) ACCELERATION REQUEST REQUESTED DATE: JULY 13, 2012 REQUESTED TIME:4:30 PM, EASTERN TIME Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Incapital Trust Products LLC (the “Company”) requests that the above-referenced Registration Statement be declared effective at the “Requested Date” and “Requested Time” set forth above or as soon thereafter as practicable or at such later time as the Company may request by telephone to the Securities and Exchange Commission (the “Commission”).The Company hereby authorizes Anna T. Pinedo, counsel for the Company, to make such request on our behalf. In connection with the acceleration request, the Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [Remainder of page intentionally left blank] Sincerely, INCAPITAL TRUST PRODUCTS LLC By: /s/ Joseph J. Novak Name: Joseph J. Novak Title: Chief Administrative Officer cc:Anna T. Pinedo Morrison & Foerster LLP
